         Case 1:19-cv-08095-VEC Document 10 Filed 12/05/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                      December 5, 2019


BY ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. $26,884.00 in United States Currency, et al.,
               19 Civ. 8095 (VEC)

Dear Judge Caproni:

        The Government writes, with the consent of defense counsel, to respectfully request an
adjournment of the pretrial conference currently scheduled for December 13, 2019, at 10:00 a.m.
The reason for the requested adjournment is that the undersigned attorney for the Government will
be on trial before Judge Schofield at that time. This is the first request for an adjournment. The
parties are available on December 23 or 24, or any day the week of December 30, 2019.


                                                      Respectfully submitted,

                                                      GEOFFREY BERMAN
                                                      United States Attorney


                                                By:
                                                      Alexandra Rothman
                                                      Assistant United States Attorney
                                                      (212) 637-2580

   cc: Defense counsel (by ECF)
